t c summary opinion united_states tax_court bryant m hartfield petitioner v commissioner of internal revenue respondent docket no 7439-05s filed date bryant m hartfield pro_se james r rich for respondent wells judge this case was heard pursuant to the provisions of sec_7463 in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure the issues to be decided are whether petitioner is entitled to a dependency_exemption deduction whether petitioner is entitled to head-of-household filing_status and whether petitioner is entitled to an earned_income_credit of dollar_figure background some of the facts are stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by reference at the time of filing the petition petitioner resided in columbia south carolina petitioner timely filed a federal_income_tax return reporting an adjusted_gross_income of dollar_figure petitioner reported s l b as his daughter and claimed her as a dependent additionally petitioner filed as a head_of_household and claimed an earned_income_credit of dollar_figure s l b is the minor child of ernestine bethel who at all relevant times resided in columbia south carolina ernestine bethel and petitioner were not married during however s l b resided with petitioner during the entire year at the request of ernestine bethel who was unable to care for the child 1s l b is a minor child to whom the court refers by her initials 2at trial petitioner testified that s l b was years old during and respondent does not contest her age because of illness consequently during petitioner paid the full costs of supporting s l b including the costs of housing clothing food personal hygiene transportation and school supplies discussion petitioner contends that he and ernestine bethel entered into a common_law marriage before and consequently that s l b was his stepchild during accordingly petitioner contends that he is entitled to a dependency_exemption head-of- household filing_status and an earned_income_tax_credit we first address the alleged common_law marriage of ernestine bethel and petitioner south carolina recognizes the common_law marriage of two parties who contract to be married callen v callen s e 2d s c such an agreement may be inferred from the facts and circumstances id in callen the south carolina supreme court stated that the fact finder is to look for mutual assent the intent of each party to be married to the other and a mutual understanding of each 3although s l b remained on the health plan of ernestine bethel s l b does not appear to have incurred any health- related expenses during 4we decide the instant case on the record without regard to the burden_of_proof and sec_7491 5petitioner does not contend and has offered no evidence that he is s l b ’s biological father her adoptive father her stepfather or her foster parent party’s intent id petitioner testified that ernestine bethel and he cohabitated for years before however petitioner has offered no evidence that ernestine bethel intended to be married to him during that time on the contrary in a written_statement dated date ernestine bethel referred to petitioner as her ex-fiancee rather than as her former spouse consequently we are unable to conclude from the record that the requisite mutual assent existed for the creation of a common_law marriage between ernestine bethel and petitioner accordingly we find that no common_law marriage existed and consequently that s l b was not petitioner’s stepchild during we now turn to the claimed dependency_exemption deduction head-of- household filing_status and earned_income_credit dependency_exemption deduction sec_151 allows a taxpayer to deduct an annual exemption_amount for each dependent of the taxpayer sec_152 defines dependent as follows 6we note that the working families tax relief act of publaw_108_311 sec 118_stat_1169 amended sec_152 effective for tax years beginning after date sec_152 general definition --for purposes of this subtitle the term dependent means any of the following individuals over half of whose support for the calendar_year in which the taxable_year of the taxpayer begins was received from the taxpayer or is treated under subsection c or e as received from the taxpayer an individual who for the taxable_year of the taxpayer has as his principal_place_of_abode the home of the taxpayer and is a member of the taxpayer’s household consequently an individual may qualify as a dependent pursuant to sec_152 without being related to the taxpayer sec_1_152-1 income_tax regs the record demonstrates that s l b ’s principal_place_of_abode during was petitioner’s residence and that she was a member of petitioner’s household moreover petitioner has demonstrated that he paid the following amounts in support of s l b in rent and utilitie sec_1 clothing food personal hygiene transportation school supplies allowance 1the dollar_figure cost of rent and utilities is not apportioned between petitioner and s l b dollar_figure big_number we are satisfied that the aforementioned expenses represent the total expenditures in support of s l b during for the foregoing reasons we hold that petitioner is entitled to a dependency_exemption deduction for the tax_year pursuant to sec_152 head-of-household filing_status sec_1 provides a special tax_rate for an individual filing as a head_of_household as relevant herein sec_2 defines head_of_household as an unmarried individual who maintains as his home a household that for more than one-half of the year constitutes the principal_place_of_abode of a dependent of the taxpayer however sec_2 provides that a taxpayer is not considered to be a head_of_household by reason of an individual who would not be a dependent for the taxable_year but for sec_152 relating to persons not related to the taxpayer because petitioner is not related to s l b we conclude that she would not be a dependent of petitioner but for sec_152 consequently pursuant to sec_2 we hold that petitioner is not entitled to head-of-household filing_status earned_income_credit sec_32 provides an earned_income_tax_credit to eligible individuals sec_32 prescribes different 7the working families tax relief act of sec b 118_stat_1175 amended sec_2 effective for tax years beginning after date percentages and amounts to be used in computing the earned_income_credit according to whether the eligible_individual has no qualifying children one qualifying_child or two or more qualifying children sec_32 provides that a taxpayer qualifies as an eligible_individual if the taxpayer has a qualifying_child for the tax_year sec_32 defines qualifying_child as an individual who bears a relationship to the taxpayer prescribed by sec_32 the relationship_test who meets the age requirements of sec_32 the age_test and who shares the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year as prescribed by sec_32 the residency test the record demonstrates that s l b satisfies the residency test and the age_test however because she bears no relationship to petitioner she fails to meet the relationship_test of sec_32 and is not a qualified child of petitioner for purposes of the earned_income_credit sec_32 provides that a taxpayer with no qualifying children may qualify as an eligible_individual if the 8the working families tax relief act of sec b 118_stat_1176 amended sec_32 effective for tax years beginning after date 9the working families tax relief act of sec a 118_stat_1176 amended sec_32 effective for tax years beginning after date taxpayer has a principal_place_of_abode in the united_states for more than one-half of the tax_year is between the ages of and before the close of the tax_year and is not a dependent for whom a deduction is allowable however with respect to the tax_year a taxpayer may be eligible under this subsection only if the taxpayer’s adjusted_gross_income was less than dollar_figure revproc_2002_70 sec_3 2002_2_cb_845 in the instant case petitioner’s adjusted_gross_income was dollar_figure consequently petitioner does not qualify as an eligible_individual pursuant to sec_32 because petitioner is not an eligible_individual under either sec_32 or ii we hold that petitioner is not entitled to an earned_income_tax_credit in in summary we hold that petitioner is entitled to a dependency_exemption deduction with respect to s l b that petitioner is not entitled to head-of-household filing_status and that petitioner is not entitled to an earned_income_credit to reflect the foregoing decision will be entered under rule
